Citation Nr: 1131403	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative joint disease of the low back.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served in the Air National Guard from November 1989 to November 2005, which included periods of active duty training (ACDUTRA or training) and inactive duty training (INACDUTRA or training).

This appeal comes to the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2006 rating decision of the VA Regional Office (RO) in Augusta, Maine that denied service connection for degenerative joint disease of the lumbar spine and a hip disorder.  The appellant resides within the jurisdiction of the Baltimore, Maryland VA RO.

The appellant presented testimony at a hearing in March 2008 in Washington, DC before the undersigned Veterans Law Judge.  The transcript is of record.  

The Board denied service connection for a hip disability in April 2008.  This matter is no longer for appellate consideration.  The claim of entitlement to service connection for lumbar spine disc disease was remanded for further development at that time.  

The Board remanded the claim for additional development in January 2010.  The case has since been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A lumbar spine injury was not shown during a period of training and degenerative disc disease is not attributable to service. 

2.  A low back disorder was not aggravated during a period of training.



CONCLUSION OF LAW

A low back disorder, including, degenerative disc disease of the lumbar spine, was not incurred in or aggravated by ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant presented testimony on personal hearing in March 2008 that she injured her low back in April 2004 during travel for a period of training, and that a low back disorder was aggravated by minor injuries during subsequent periods of training.  She stated that on her way to Fort Drum for a two-week period of training in 2004, she got out of her vehicle, slipped, struck her back on the back of the tailgate.  She related that during the ride, the back became painful and that she called her commanding officer and let her know that she was in a lot of pain.  The appellant testified that the commanding officer advised her to see a military doctor as soon as possible.  She related that she saw Dr. Mayer and Dr. Roberts, but could not actually remember the exact dates.  She stated that since that time she has had continuing residual low back symptoms, including pain, for which service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in February 2006 that addressed the required notice elements, supplemented by correspondence dated in May 2008, December 2008, and February 2010.  The letters informed the appellant of the evidence required to substantiate the claim, and of the appellant and VA's respective duties for obtaining evidence.  The effective date elements of the claim were addressed in March 2006. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's training file has been reviewed.  Private and military outpatient records have been received and considered.  She presented testimony on personal hearing in March 2008.  The claim was remanded for further development in April 2008, to include a request to confirm a period of ACDUTRA and to obtain Federal records.  During the hearing, the Veterans Law Judge identified potential evidentiary defects and allowed a period of time for additional documents to be submitted.  The actions of the Veterans Law Judge complies with 38 C.F.R. § 3.303 (2011) and supplements VCAA notice.  The appellant was afforded a VA examination in December 2008 followed by a supplemental medical statement in February 2009.  The case was remanded for additional development in January 2010.  The RO attempted to retrieve records relating to her exact periods of training on a number of occasions and no positive response has been forthcoming.  The appellant's assertions, testimony and the whole of the record have been carefully considered.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for degenerative disc disease is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA or training), or injury incurred while performing inactive duty training (INACDUTRA or training). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).

Factual Background

The appellant's training records contain a Health Record/Chronological Record of Medical Care/SF600E dated in December 2003 indicating that this was a physical for the active reserves.  It was noted that she was status post a motor vehicle accident in August 2001, and had low back pain that waxed and waned.  It was reported that pain was exacerbated by sit-ups and prolonged sitting.  

A Physical Profile report dated in April 2004 noted limitation with sit-ups and that the appellant at risk for a back problem with emotional stress/physical activity.  The profile was permanent.  The appellant was placed on physical profile in May 2005 for low back pain with restrictions on strenuous activity.  It was noted on the Medical Summary for MMRD that she needed an orthopedic evaluation. 

An Army National Guard Report of Medical Examination dated in July 2004 did not refer to any low back condition.  The spine was evaluated as normal.

A medical statement from S. Yousaf, M.D., FACS, FAAOS, dated in July 2005 noted a history of previous injuries in a car accident.  A consultation report dated some six days later showed chief complaints that included back pain.  Following comprehensive evaluation, pertinent diagnoses were lumbar disc, back pain, antalgia, and degenerative lumbar disc.  Later in July 2005, it was reported that X-rays of the lumbar spine showed good alignment and mild changes at the L3-L4 level.  

The appellant filed a claim of entitlement to service connection for a degenerative disc disorder in January 2006.  She stated that it had been aggravated by lifting equipment as the result of her military occupational specialty that she had been in for 13 years.  

Clinic notes dated between August and November 2001 from Dr. Sable indicated that the appellant received chiropractic treatment for low back, neck and shoulder treatment as the result of a motor vehicle accident. 

The appellant was afforded a VA general medical examination in March 2006.  She related that disc problems had begun in 1998, and that she was involved in a motor vehicle accident in 2001 that made her back worse.  She indicated that she currently had chronic back pain and saw two chiropractors with only transient relief.  A physical examination and X-rays were performed.  Radiological study was interpreted as showing a normal lumbar spine except for early endplate osteophytes at L3, L2, L1 "which is probably normal for the age."  A pertinent diagnosis of degenerative disc disease of the lumbar spine was rendered. 

In her notice of disagreement received in May 2006, the appellant wrote that even though she was in a car accident in 2001, she did not have bad pain until she reinjured herself in June 2004 on a return trip from Fort Drum after annual training.  She related that she was told to see a military doctor about it, that she did, and had the paperwork from the military doctor that saw her.  

The appellant submitted lay statements in April 2008 in support of her claim.  O.C., wrote that she was driving the vehicle when the appellant injured herself.  She related that it had been raining and that after the appellant got out of the vehicle, she attempted to open the tailgate, and that she slipped and slid down the tailgate on her back.  The affiant related that she came around just in time to help her before she hit the ground.  It was reported that she said that she was OK but that at the rest stop, she noticed the appellant bending over a bit.  When asked if her back was hurting, the appellant replied "a little."  O.C. stated that she told the appellant that when they got back to the unit, she should let the first sergeant know so that he could let the commander know.  O.C. related that when they returned to the unit, she went with the appellant to report it and that she was told to see a doctor that day.  She said that they went to the Naval Health Clinic at Patuxent River, Maryland.  

Another statement in support of the claim was received from R. S. who related that he was sitting in the parked vehicle with G. D when the appellant injured herself.  He stated that he got out of the vehicle to help and that she said she was OK.  R.S. said that he recalled another reservist telling her to make sure that she reported this to the first sergeant.  G. D. essentially attested to the same.

A clinical note dated June 24, 2004, purportedly from E. Roberts, Family Physician, MC, USNR stated that the appellant was seen complaining of back and hip pain after returning from two-week annual training at Fort Drum, New York.  A history was presented to the effect that she slipped and fell on the tailgate of the vehicle, came down and injured her back.  It was noted that she had been involved in a car accident in 2001 in which she had also injured her back and hip.  The examiner stated that she examined the appellant and confirmed that she had reinjured her back and hip, and that X-ray showed swelling. 

The appellant underwent a VA compensation and pension examination in December 2008.  The examiner noted that the claims folder was not available for review and that only VA electronic records were viewed.

History of low back injury was reiterated by the appellant as previously reported.  The appellant related that she had gone to a military doctor and that X-rays had been performed indicating soft tissue swelling at the bottom of her back but no fractures or dislocations.  She related that she had been referred to a chiropractor in 2006 for further evaluation, and was told she had degenerative disc disease.  She denied further injury after the initial event.  A comprehensive physical evaluation was performed followed by a diagnosis of lumbosacral strain.  The examiner opined that the original injury was relatively minor and most likely caused only soft tissue swelling by the appellant's report.  It was noted that X-rays performed two years later showed some mild degenerative joint disease that was probably asymptomatic, and was less likely than not that the cause of her chronic symptoms.  The examiner noted that the opinion was based an evaluation without review of the record.  

The appellant was afforded a VA examination in February 2009 and provided a history that on her way back from ACDUTRA in a Humvee, she descended the back on a ladder, slipped and struck her low back on the tailgate.  She related that over the years, she had had recurrent low back pain which did not prevent her from being employed.  She stated that she had been told in 2006 that she had degenerative disc disease on magnetic resonance imaging.  A physical examination was performed.  An X-ray of the lumbar spine disclosed minimal degenerative changes.  Diagnoses were rendered of recurrent low back pain, minimal degenerative changes and possible degenerative disc disease.  The examiner commented that the imaging findings were consistent with age and were unlikely due to injury in 2004.  The examiner noted that the claims folder and the computer medical records were reviewed.  

Received in support of the claim was medical authority entitled Orthopaedics, Principles and Applications that discussed lumbosacral strain and spinal osteoarthritis, their causes, clinical course and treatment modalities.

In an undated clinic note, N. P. Sharma, MD, indicated that the appellant had gone to see him after being seen by Lt. Rogers in 2004.  The physician related that she had told him she had injured her back when she slipped down the back of her military vehicle's tailgate during her two-week drill at Fort Drum.  It was noted that the appellant provided paperwork that she had been given by Lt. Rogers.  It was reported that following examination, she was told to go home and apply heat to the back and have X-rays done.  

Pursuant to Board remand, copies of the clinic notes allegedly written by Drs. Rogers and Sharma were sent back to them to authenticate.  In a response received from E. M. Roberts dated in November 2011, she related that as a family physician, she was not treating active duty military personnel at the time, only retirees and dependent family member.  She stated that "I also did not type any progress notes, and if I did they would not have the misspelled words and poor grammar that this one does, not to mention the poor progress note format which contains only vital signs and no other documented physical findings.  The signature at the bottom of the page appears to be mine, but I would never have signed a note like this.  Therefore, I can say with certainty that I did NOT prepare the note this patient provided."  The same RO letter was to Dr. Sharma in December 2008 who responded that same month stating that "Upon review of this letter I cannot state that I wrote it.  The letter is not dated and the terminology used does not seem like mine.  I also have no copy of it in her chart."

The RO made a Formal Finding of the Unavailable of Federal Records for the record in December 2010. 

A clinical record dated "08 July 044" purportedly from the Naval Health Clinic, Patuxent River, MD, noted that Veteran was seen on that date complaining of lower back pain.  It was reported that she stated she had been seen there on 24 June 04 on a return trip home during annual training, and that she had been examined and told to go home and put a hot compress on the lower back and see her primary doctor.  

Legal Analysis

The appellant asserts that she has lumbar spine disc disease from injury during a period of training for service connection should be granted.  The Board notes that the available training records are entirely silent for any reference to a training injury to the spine.  There is no line-of-duty determination or documentation referencing a back injury during training.  It is shown that the appellant received treatment for low back complaints over the years, but that she provided clinical history indicting that back problems dated back to 2001.  She reported that she was involved in a motor vehicle accident in 2001 and characterized her symptoms as waxing and waning after that event.  The appellant was placed on physical profile for the low back on at least two occasions during training, but there is no indication on such documents that back symptoms derived from an injury from training duties to include an incident in 2004.  The spine was evaluated as normal on National Guard physical examination in July 2004 and no pertinent complaints or defects were noted at that time.  There was no annotation of a back injury that had reportedly occurred the previous month.  Legitimate, clinical records dated in 2005 from Drs. Yousaf and Sharma do not refer to any injury in June 2004.  

When initially examined by VA in 2006, it is significant that the appellant did not mention a June 2004 back injury.  She only referred to injury to the back in 1998, and said that a 2001 motor vehicle accident, which she did not attributed to training, had made her back worse.  The record reflects that a VA practitioner reviewed the record and found in February 2009 that recurrent low back pain was consistent with age and unlikely due to injury in 2004.  In view of such, the Board finds that service connection for a low back disorder, claimed as degenerative disc disease, is not warranted as directly related to injury during ACDUTRA or INACDUTRA. See 38 U.S.C.A. 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011).  

The Board recognizes that lay evidence must be considered when a claimant seeks disability benefits.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A nonprofessional is competent to report what he experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In the instant case, low back symptomatology is capable of lay observation.  Thus, the appellant's statements regarding low back injury and continuing symptoms thereafter constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In considering the lay and medical history as reported above, the Board notes that although the appellant provides a history of low back injury in June 2004 during Reserves training for which she sought treatment, in her initial claim for service connection, she makes no mention of this incident.  In fact, she stated that she claimed service connection for a back problem because of all the lifting she had been required to perform in her military occupational specialty.  When examined for VA compensation and pension purposes in 2006, she also did not refer to a back injury in 2004, and only referenced those in 1998 and 2001.  The 2004 event is the crux of her claim for benefits, but there is no history of such in the training records or immediate (legitimate) post training lay and clinical evidence.  

The record reflects that it is only when the appellant filed her notice of disagreement in June 2006 that a history of a June 2004 back injury surfaces.  During her hearing in March 2008, the Veterans Law Judge stated that she could ask her commanding officer for a statement as per her assertions that she informed this official after the injury occurred.  However, no statement has been received to date.  There is also no confirming statement from her first sergeant, whom the record indicates would be informed of the injury.  The Board finds that such evidence as cited undermines the credibility of the appellant's statements and testimony in this regard.  

In further considering the credibility of the appellant's statements, the Board observes that the clinical evidence she has presented contemporaneous to the claimed back injury is not accepted as legitimate.  She submitted treatment notes, ostensibly from Drs. Rogers and Sharma, in which the events of the claimed June 2004 back injury were recited.  However, when VA attempted to authenticate the clinical entries, neither physician stated that he/she had written the statements.  Dr. Roberts elaborated on why she would not have examined the appellant and written the post, citing misspellings and poor grammar, and emphatically denied writing it.  Thus, the evidence establishes that the June 2004 [and undated] clinic notes from Drs. Rogers and Sharma were not legitimate, indicates a deceptive intent and an attempt to manipulate the evidence in her favor.  The July 2004 clinic note from the Naval Health Center carries the same faulty grammar signature.  A careful reading of her affiants' statements also reveal the same distinct grammar signature allegedly submitted by Drs. Sharma and Roberts.  In sum, the evidence submitted has been falsified.  As such, none of the evidence cited above is probative and she is not credible.  

Aggravation

The Court of Appeals for Veterans Claims (Court) held in Smith v. Shinseki, 24 Vet. App. 40 (2010) that in order to establish aggravation of a pre-existing disability on a claim based on a period of ACDUTRA, there must be evidence of worsening of the condition during training.  It was determined that because the definition of active military, naval or air service differs for a person serving on active duty as opposed to one serving on ACDUTRA, the appellant must establish by direct evidence both a worsening of the condition during the period of training, and that the worsening was caused by the period of training.  In this instance, there is no credible evidence of treatment for a back injury during a period of training in June 2004.  There is no evidence that demonstrates any worsening of the underlying pre-existing disorder during a period of training.  There is no credible evidence of injury or re-injury during service.

The Board finds that while laypersons can attest to factual matters of which they have first-hand knowledge, such as experiencing pain, (See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), the appellant is not competent to opine as to whether there was an increase in the underlying disability as opposed to any exacerbation of symptoms.  In such cases, the Board is within its province to weigh such assertions and to make a credibility determination as to whether the evidence is sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Here, the Board points out that distinguishing between any increase in an underlying condition, as opposed to natural progress of that condition, is not a simple matter capable of lay observation, but requires medical knowledge.  In this case, the appellant has not asserted, and the evidence does not otherwise demonstrate, that she possesses the requisite medical knowledge to make the fine medical distinctions necessary in this case.  None of the clinical reports or opinions in this case indicates that any pre-existing low back disability was aggravated during a period of ACDUTRA.  In fact, it has primarily been found that her low back symptomatology represents no more than the natural aging process.

In sum, the credible and competent evidence demonstrates no link between a low back disorder any period of ACDUTRA or INACDUTRA.  The appellant's opinion in this regard is essentially speculative; and is not competent to find that a pre-existing back disorder was aggravated by ADCUTRA.  As such, the Board assigns her opinion no probative weight.

In summary, the Board concludes that there is no reliable and probative evidence indicating that the appellant's low back disorder is related to training or to any incident therein.  The appellant is not a reliable historian, and that her account of low back disability deriving from service, to include on the basis of aggravation, is not credible.  The more probative evidence establishes that a low back disorder is unrelated to training.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a low back disorder must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for a low back disorder, including degenerative joint disease of the low back, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


